DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendments to the specification was received on 08/04/2022.  These amendments to the specification are ACCEPTABLE.
Drawings
The drawings were received on 08/04/2022.  These drawings are ACCEPTABLE.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claims 1 and 12 each state in part: “wherein the sealing portion is in heat conduction with the heat dissipating portion” Should be changed to state: --wherein the sealing portion is disposed to conduct heat with the heat dissipating portion--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1: Claim 1 Line 9-10 states: “a water flow passage extending from the motor, through the heat dissipating portion and to the water pump, without passing through the sealing portion,”. Furthermore with respect to the negative claim limitation “without passing through the sealing portion,” written description support is not found in the disclosure for the exclusion of the water flow passage passing through the sealing portion as claimed. Furthermore, the written description of an invention is used to describe what an applicant has invented, not describe what applicant has not invented. And there is no language in the specification of the instant application that states: “a water flow passage extending from the motor, through the heat dissipating portion and to the water pump, without passing through the sealing portion,” as claimed in the response filed on 08/04/2022. Furthermore, MPEP §2173.05(i) states: “Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.” Thus claim 1 as amended in the response filed on 08/04/2022 fails to comply with the written description requirement, and also contains new matter.
Regarding Claim 12: Claim 1 Line 10-11 states: “a water flow passage extending from the motor, through the heat dissipating portion and to the water pump, without passing through the sealing portion,”. Furthermore with respect to the negative claim limitation “without passing through the sealing portion,” written description support is not found in the disclosure for the exclusion of the water flow passage passing through the sealing portion as claimed. Furthermore, the written description of an invention is used to describe what an applicant has invented, not describe what applicant has not invented. And there is no language in the specification of the instant application that states: “a water flow passage extending from the motor, through the heat dissipating portion and to the water pump, without passing through the sealing portion,” as claimed in the response filed on 08/04/2022. Furthermore, MPEP §2173.05(i) states: “Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.” Thus claim 12 as amended in the response filed on 08/04/2022 fails to comply with the written description requirement, and also contains new matter.
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive.
Page 10 Line 4-24: Applicant argues that the negative claim language is supported because Figures 10 and 12 of the drawings show “that the water flow passage 4 is extending from the motor 1, through the heat dissipating portion 22 and to the water pump 3, without passing through the sealing portion 21.”
--Examiner disagrees. Figures 10 and 12 only show water flow passage 4 extending from a left side of heat dissipating portion 22 (i.e. where element 38 is now located) to element 36, and communicating with the inlet to valve seat 338. Neither Figure 10 or Figure 12 illustrate water flow passage 4 extending from motor 1, through the heat dissipating portion 22 and to the water pump 3, without passing through the sealing portion 21, as claimed. Furthermore, even if it did (which it does not), it has been held that drawing not showing elements does not provide support for a negative limitation.  The “mere absents of a positive recitation is not basis for an exclusion.  See MPEP 2173.05(i). Therefore, applicants arguments are not persuasive.--
Applicant’s amendments to independent claims 1 & 12, filed 08/04/2022, have made the rejections of claims 1-3, 6-8, 11-14 and 17-19 under §102 & claims 4-5, 15-16 under §103, with the prior art of Brandt USPN 5250863 moot.  The rejections of claims 1-3, 6-8, 11-14 and 17-19 under §102 & claims 4-5, 15-16 under §103, with the prior art of Brandt USPN 5250863 of 05/12/2022 have been withdrawn.
Applicant’s amendments to independent claims 1 & 12, filed 08/04/2022, have made the rejections of claims 1-2, 6-9, 10, 11-13, and 17-20 under §103, with the prior art of Niemiec USPN 5181837 moot.  The rejections of claims 1-2, 6-9, 10, 11-13, and 17-20 under §103, with the prior art of Niemiec USPN 5181837 of 05/12/2022 have been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stirm USPN 5071069 - discloses a high pressure cleaner, but does not disclose a transmission mechanism received and sealed by the sealing portion, and lubricated with a lubricating medium injected into the sealing portion, a heat dissipating portion connected to the sealing portion for transferring heat with the sealing portion, or a water flow passage as currently claimed.
Wu US 2018/0328349 - discloses a high pressure washer, but does not disclose a heat dissipating portion connected to the sealing portion for transferring heat with the sealing portion, a water flow passage as currently claimed, or lubricating the transmission mechanism with a lubricant injected into the sealing portion.
Barthel USPN 9297454 - discloses lubricating a gear unit with a lubricant.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746